Citation Nr: 1515159	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, mother, aunt




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran, his mother, and his aunt testified before Decision Review Officer at the RO in July 2013.  A hearing transcript was associated with the claims file and reviewed.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas but not total disability; he cares for himself, his affairs, can work independently, and spends time with family.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2011, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided an examination for the Veteran's PTSD in November 2013.  There is no indication or assertion that the examination was inadequate for the claims decided herein.  To the contrary, they provided thorough descriptions of symptoms and address the pertinent rating criteria.  The Board carefully reviewed the record and determines no additional development is required.   

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Following a review of the record, the Board concludes that the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas but not total disability.  In a September 2010 statement, an official from the university where the Veteran studied observed him fidgeting, not making eye contact, acting very introverted, disoriented, with nervous ticks.  He was generally agitated and dsiplayed erratic and reclusive behavior.  The official witnessed the Veteran have at least five panic attacks.  When stressed, the university official said the Veteran became incoherent, disoriented, disconnected, jumpy, and unfocused.  VA treating providers observed the Veteran as irritable, with poor eye contact, hesitant speech, guarded, and having a difficult time answering questions.  See Treatment records January and February 2011.  The Veteran reported symptoms of depression, sleep problems, constant anxiety, panic attacks, fear of others- especially in public or crowds, and thoughts of hitting someone when angered but no violent action.  See id.  In March 2011, he reported loss of interest in activities, intrusive recollections of events, decreased appetite/weight loss, and persistent sadness and crying.  The November 2013 VA examiner noted sleep problems, flashbacks, irritability, hypervigilance, exaggerated startle and depressed mood.  

The Veteran reported that he does not socialize, rarely participates in family events, and has few friends, who have stopped wanting to spend time with him.  See May 2012 and April 2013 Statements, January 2011 treatment, November 2013 examination.  In an October 2010 statement and the Board hearing, the Veteran reported that he could not maintain employment or go to school.   He said he could not deal with people; he noted one particular incident where he got into a verbal argument with another veteran.  In statements to VA, the Veteran's aunt reported symptoms of sleep trouble, anxiety, anger, frustration, loneliness, and confusion.  The Veteran's mother explained that he was unable to hold down a normal job because of his frail mental and emotional state and when he goes days without sleep, he does not think clearly or function well.  The Veteran lives alone.  In the Board hearing, he noted weekly visits with his aunt, enjoying gardening and reading, although he noted some trouble concentrating when he read.  The Veteran reported a history of various jobs with some conflicts with management and verbal scuffles.  The November 2013 VA examiner determined that the Veteran would likely perform better in jobs with little to no contact with others.  Based on the Veteran's difficulty interacting with others and being in public places, his PTSD symptoms cause impairment to most social and occupational activities meeting the requirements for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411. 

In this case, the PTSD symptoms do not cause total occupational and social impairment.  The Veteran was oriented, appropriately groomed, had logical, linear thoughts, intact memory, adequate concentration, normal speech, and good judgment and insight.  See VA Treatment January and March 2011; November 2013 VA examination.  There is also no objective evidence of homicidal ideations, obsessions or compulsions.  See id.  During January 2011 treatment, the Veteran reported an auditory hallucination on one occasion when he thought he heard the voice of a downstairs neighbor.  However, other VA treatment and examinations are negative for any auditory or visual hallucinations; therefore, this report is isolated and not indicative of the Veteran's overall disability picture.  In any event, there is no indication that his functionality was any further impaired at the time of the hallucination.  VA records show the Veteran was hospitalized with a high alcohol level and suicidal ideations in October 2013.  While considered, this hospital stay does not in itself indicate persistent danger of hurting himself; rather the evidence shows consistent findings of no suicidal ideations.  Moreover, even the evidence in October 2013, while supporting a 70 percent evaluation, fails to demonstrate a disability picture manifested by total impairment both occupationally and socially.    

At the RO hearing, the Veteran reported working for a friend doing landscaping.  He did not have problems working by himself, and he was able to schedule and organize activities.  His mother and aunt reported that he cares for himself, pays his own bills, and keeps a tidy apartment.  His aunt noted that he helps her around the house.  As discussed, he also enjoys weekly visits with his aunt, gardening, and reading.  Although the Veteran has significant difficulty interacting with people, those symptoms are reflected in the 70 percent disability award.  He cares for himself, his affairs, spends time with family, and is able to work independently with no problems.  As such, he does not have total social and occupational impairment and a 100 percent disability is not warranted.  See 38 C.F.R. § 4.130, DC 9411.     

The Veteran has had generally the same PTSD symptoms and level of disability throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  Following Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms that have not been rated in connection with a service-connected disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

A 70 percent rating, but not higher, for PTSD is granted.


REMAND

The Veteran reported and the June 2011 examiner concluded that his service-connected hypertension did not impact his ability to work.  The November 2013 examiner found that with his service-connected PTSD symptoms, the Veteran would likely perform better with little or no contact with others.  Further clarification would assist in assessing the Veteran's employability.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the November 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to address TDIU.

a. Would the service-connected PTSD prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that he would otherwise be qualified for?

b. Is the Veteran capable of working in jobs where he completes tasks independently with little interpersonal interaction?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


